J-S66031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.J.L., A              :   IN THE SUPERIOR COURT OF
MINOR                                      :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: B.B.L., MOTHER                  :
                                           :
                                           :
                                           :
                                           :   No. 412 MDA 2016

                    Appeal from the Decree February 12, 2016
                In the Court of Common Pleas of Dauphin County
                      Orphans’ Court at No(s): 85-AD-2015


BEFORE: BOWES, PANELLA, JENKINS, JJ.

MEMORANDUM BY JENKINS, J.:                           FILED OCTOBER 06, 2016

       B.B.L. (“Mother”) appeals from the decree entered February 12, 2016,1

in the Court of Common Pleas of Dauphin County, Orphan’s Court, granting

the petition of the Dauphin County Children and Youth Services Agency (the

“Agency”) and involuntarily terminating her parental rights to her dependent

child, J.J.L. (“Child”), a male born in July of 2014, pursuant to the Adoption

Act, 23 Pa.C.S. §§ 2511(a) (2), (5), (8), and (b).2 In addition, on May 24,
____________________________________________


1
   While the decree was dated February 11, 2016, notice pursuant to
Pa.R.C.P. 236 was not provided until February 12, 2016. See Frazier v.
City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding that “an order
is not appealable until it is entered on the docket with the required notation
that appropriate notice has been given”).
2
   By separate decree entered the same date, the court additionally
terminated the parental rights of unknown father. No appeal was filed on
behalf of any unknown father. Further, the parental rights of legal father,
(Footnote Continued Next Page)
J-S66031-16



2016, Mother’s counsel filed a petition to withdraw, together with an

Anders3 brief, averring the within appeal is frivolous. After careful review,

we affirm and grant counsel’s petition to withdraw.

        The trial court summarized the relevant procedural and factual history,

in part, as follows:

              Mother first became involved with [the Agency] after the
        agency received a referral from Hershey Medical Center on
        August 1, 2014. The referral expressed concerns regarding the
        parents’ ability to care for the child’s basic needs as they needed
        continued guidance on basic parenting skills. The hospital staff
        reported that Mother needed repeated instruction on how to
        diaper, hold and feed her infant son, and was unable to answer
        questions about basic infant care.         In addition, there were
        concerns regarding Mother’s intellectual disabilities and concerns
        for both parents’ mental health.

              On August 5, 2014, the Agency developed a Safety Plan
        wherein Mother and legal father, [D.L.], would reside with
        paternal grandparents, [K.L.] and [C.L.], who became 24-hour
        caretakers to assist the parents in caring for [Child]. The
        Agency parenting educator, Carianne Bardine, went out to the
        home on August 8, 2014 and worked with Mother for
        approximately five (5) hours. At the end of the session, Ms.
        Bardine concluded that it would not be possible for Mother to
        learn the skills needed to care for [Child] prior to the end of the
        Safety Plan, which expired on August 15, 2014.

             The Agency filed a Dependency Petition on August 11,
        2014, as [K.L.] and [C.L.] were unable to continue as 24-hour
                       _______________________
(Footnote Continued)

D.L., were terminated by decree entered January 27, 2016, pursuant to
petition to confirm consent to adoption. D.L. has not filed an appeal and is
not a party to this appeal.


3
    Anders v. California, 386 U.S. 738 (1967).




                                            -2-
J-S66031-16


       caregivers. In addition, [K.L.] expressed concerns regarding
       Mother’s ability to care for [Child]. On that date, J.J.L. was
       placed in the foster home of [R.F.] and [L.E.] A shelter hearing
       was held on August 14, 2014 wherein Mother and [D.L.] were
       present. Following the shelter care hearing, Mother refused to
       sign release forms related to services for [Child], and also had
       difficulty understanding the reasons for the Agency’s
       involvement and stated that she had not been told the reasons
       despite being present at the shelter hearing. Thereafter, the
       parents began attending the Samara Parenting Program on
       Tuesday and Thursday evenings beginning on August 24, 2014.

             An adjudication and disposition hearing was held on
       August 27, 2014, at which time the Court adjudicated [Child]
       dependent and placed him in the Agency’s care and custody. In
       addition, Mother and [D.L.] were ordered to obtain a
       psychological evaluation to address their ability to parent, and to
       include IQ testing and recommendations regarding appropriate
       methods to teach parenting skills.[4] At said hearing, the Agency
       established a reunification plan, which required both Mother and
       [D.L.] to comply with specific objectives.

              The Agency referred the parents for family reunification
       services on October 1, 2014. These services were declined at
       the time due to the parents’ participation in the Samara
       Parenting Program. Thereafter, the parents began supervised
       visitation at the Agency three (3) times a week for sessions two
       (2) hours in length. Reunification services were not requested at
       the time Samara closed their services.

             In June of 2015, Mother indicated that she wanted
       reunification services through the Agency, which were
____________________________________________


4
  During the evaluation, Mother tested within the “mild range of intellectual
disability,” scoring the equivalent to a Weschler IQ of 54, which “ranks her in
the lowest 1% of adults” and equates to “a mean age equivalent of 10.3
years.” Exhibit 16, Hempfield Behavioral Health Psychological Evaluation, at
4 (unpaginated); N.T., 1/28/15, at 52.          Mother was diagnosed with
Depression NOS and Mild Intellectual Disability. Exhibit 16, at 6. Mother
additionally tested in the “very high risk range on three of the five scales
and in the moderate risk in two others” on the adult adolescent parenting
inventory which serves as a predictor of child abuse or neglect. N.T.,
1/28/15, at 54; Exhibit 16, at 3.



                                           -3-
J-S66031-16


       subsequently ordered by the court. At a family engagement
       meeting on August 3, 2015, Mother formally stated her intent to
       consent to adoption.      Prior to the September 2, 2015
       permanency review hearing, Mother signed a form consenting to
       adoption, and the Agency goal was changed from reunification to
       adoption by order of court. Mother subsequently revoked her
       consent to adoption on October 2, 2015. Despite the revocation
       of consent, there was no appeal of the Agency’s goal change to
       adoption.

             On November 16, 2015 the Agency filed a Petition for
       Involuntary Termination of Parental Rights (“Petition”). The
       statutory grounds for which the agency based its Petition are 23
       Pa.C.S.[] § 2511(a)(2), § 2511(a)(5), § 2511(a)(8), and §
       2511(b). Mother filed a Motion for Disqualification and Recusal
       on December 14, 2015, which was subsequently granted by the
       Honorable John F. Cherry. Thereafter, this case was assigned to
       the Honorable William T. Tully. . . .

Trial Court Opinion, 4/21/16, at 1-4 (citations to record omitted).

       The trial court conducted hearings on the Petition on January 26, 2016

and February 4, 2016. Mother testified on her own behalf. Additionally, the

trial court heard from Agency workers Susan Krawchuk and Morgan

Goodling. Further, counsel stipulated to the prior testimony of Dr. Howard

S. Rosen regarding his November 22, 2014 evaluation of Mother.5

       By decree entered February 12, 2016, the trial court terminated

Mother’s parental rights to Child. Mother, through appointed counsel, filed a

timely notice of appeal on March 11, 2016.       Mother did not file a concise

statement of errors complained of on appeal with her notice of appeal, as
____________________________________________


5
  This testimony was taken on January 28, 2015 at a permanency review
hearing.




                                           -4-
J-S66031-16



required by Pa.R.A.P. 905(a)(2) and Pa.R.A.P. 1925(a)(2)(i). The notice of

appeal filed by appointed counsel on behalf of Mother indicated that, as he

concluded there are no non-frivolous issues to be raised on appeal, he

intended to file an Anders petition and brief, and he was not required to file

a concise statement. See Pa.R.A.P. 1925(c)(4) (in a criminal case, counsel

may file of record and serve on the judge a statement of intent to file an

Anders/McClendon brief in lieu of filing a statement); see also Interest

of J.T., 983 A.2d 771 (Pa. Super. 2009) (holding that the Anders procedure

set forth in Rule 1925(c)(4) is proper in a termination of parental rights

case). Counsel filed an Anders petition and brief on May 24, 2016.

      On appeal, Mother raises the following issues for our review:

      1. Did the trial court abuse its discretion, or commit an error of
         law by ordering the termination of mother’s parental rights,
         although the agency failed to modify its policies, practices,
         and procedures to accommodate mother’s intellectual
         disability, thereby depriving her of meaningful and equal
         access to the agency’s reunification services in contravention
         of the Americans with Disabilities Act of 1990?

      2. Did the trial court abuse its discretion, or commit an error of
         law by ordering the termination of mother’s parental rights,
         although the agency failed to make reasonable efforts to
         enable mother to achieve timely reunification with her child?

Anders Brief, at 4.

      When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super.2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super.2005)

                                    -5-
J-S66031-16



(stating, “[w]hen faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the

request to withdraw[]”)(citation omitted).           In In re V.E., this Court

extended the Anders principles to appeals involving the termination of

parental rights.      611 A.2d 1267, 1275 (Pa.Super.1992).           It follows that

counsel appointed to represent an indigent parent on a first appeal from a

decree involuntarily terminating parental rights may petition this Court for

leave to withdraw representation and submit an Anders brief.                    In re

S.M.B., 856 A.2d 1235, 1237 (Pa.Super.2004).

        To withdraw, pursuant to Commonwealth v. Millisock, 873 A.2d 748

(Pa. Super. 2005) and its progeny, counsel must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the [Anders] brief to the [appellant]; and 3) advise the
        [appellant] that he or she has the right to retain private counsel
        or raise additional arguments that the [appellant] deems worthy
        of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super.2013) (en

banc)     (citing     Commonwealth      v.     Lilley,     978 A.2d 995,    997

(Pa.Super.2009)).      See also Commonwealth v. Orellana, 86 A.3d 877,

880 (Pa.Super.2014).          We further review counsel’s Anders brief for

compliance     with    the   requirements    set   forth   in    Commonwealth      v.

Santiago, 978 A.2d 349 (Pa.2009).

              [W]e hold that in the Anders brief that accompanies
        court-appointed counsel’s petition to withdraw, counsel must:

                                       -6-
J-S66031-16


     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the
     conclusion that the appeal is frivolous.

Id. at 361. “Once counsel has satisfied the above requirements, it is then

this Court’s duty to conduct its own review of the trial court’s proceedings

and render an independent judgment as to whether the appeal is, in fact,

wholly frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291

(Pa.Super.2007) (en banc) (quoting Commonwealth v. Wright, 846 A.2d
730, 736 (Pa.Super.2004)).

     Counsel has satisfied the first requirement of Anders by filing a

motion to withdraw, wherein he asserts that he has made a conscientious

review of the record and determined the appeal would be frivolous.

Likewise, counsel has satisfied the second requirement by filing an Anders

brief that complies with the requirements set forth in Santiago, supra.

With respect to the third requirement, counsel has attached to the motion to

withdraw a copy of the letter sent to Mother advising her of her rights, and

enclosing a copy of the Anders brief. Hence, we conclude that counsel has

complied with the Anders requirements and proceed to a review of the

merits.




                                    -7-
J-S66031-16



       We    first   address    Appellant’s    claim   under   the   Americans   with

Disabilities Act (“ADA”).6 42 U.S.C. § 12132 provides:

       Subject to the provisions of this subchapter, no qualified
       individual with a disability shall, by reason of such disability, be
       excluded from participation in or be denied the benefits of the
       services, programs, or activities of a public entity, or be
       subjected to discrimination by any such entity.

       A qualified person with a disability is defined as follows:

       The term “qualified individual with a disability” means an
       individual with a disability who, with or without reasonable
       modifications to rules, policies, or practices, the removal of
       architectural, communication, or transportation barriers, or the
       provision of auxiliary aids and services, meets the essential
       eligibility requirements for the receipt of services or the
       participation in programs or activities provided by a public entity.

42 U.S.C. § 12131(2).          A public entity includes “any department, agency,

special purpose district, or other instrumentality of a State or States or local

government.” 42 U.S.C. § 12131(1)(b).

       Further, 28 C.F.R. § 35.130 states, in part:

       (a) No qualified individual with a disability shall, on the basis of
       disability, be excluded from participation in or be denied the
       benefits of the services, programs, or activities of a public entity,
       or be subjected to discrimination by any public entity.

       (b)(1) A public entity, in providing any aid, benefit, or service,
       may not, directly or through contractual, licensing, or other
       arrangements, on the basis of disability—

____________________________________________


6
  Mother avers that she is “attacking the credibility” of the evidence in
terminating parental rights, as opposed to attempting to litigate a claim of
discrimination under the ADA. Anders Brief, at 24.



                                           -8-
J-S66031-16


              (i) Deny a qualified individual with a disability the
              opportunity to participate in or benefit from the aid,
              benefit, or service;

              (ii) Afford a qualified individual with a disability an
              opportunity to participate in or benefit from the aid,
              benefit, or service that is not equal to that afforded others;

              (iii) Provide a qualified individual with a disability with an
              aid, benefit, or service that is not as effective in affording
              equal opportunity to obtain the same result, to gain the
              same benefit, or to reach the same level of achievement as
              that provided to others[.]

       In examining the ADA, while we have not previously examined its

applicability to the Adoption Act and the termination of parental rights, we

have held that the ADA is not applicable to a dispositional review proceeding

under the Juvenile Act, specifically 42 Pa.C.S. § 6351(e). In re A.P., 728
A.2d 375, 378–80 (Pa.Super.1999).7               In so holding, we noted the

importance of the child’s best interests with regard to a dispositional review.

In reaching this conclusion, we stated:

              Assuming arguendo that Mother falls within the ADA’s
       definition of a “qualified individual with a disability,” the relevant
       inquiry would become whether CYS provided her with reasonable
       accommodations to allow her to participate and receive the
       benefits from the services offered on an equal footing with
       persons who are not disabled. In the context of a disposition
       review proceeding under 42 Pa.C.S.[] § 6351(e), we find such an
       inquiry to be untenable. As previously explained the trial court’s
       focus is on the child’s best interests.         To accept Mother’s
       assertion would require the trial court and this Court to ignore
____________________________________________


7
  In A.P., Mother, appealed a goal change from reunification to adoption,
asserting that the Agency failed to comply with the ADA and accommodate
her mental illness. 728 A.2d at 378.



                                           -9-
J-S66031-16


     the best interests of the Child and focus instead on the needs of
     Mother. This we cannot do. See In re J.S.W., [] 651 A.2d 167
     ([Pa.Super.]1994) (stating “[o]nce a child is adjudicated
     dependent, the issues of custody and continuation of foster care
     are determined according to [the] child’s best interests.”). Since
     the ADA adds nothing to the trial court’s fulfillment of its
     mandates pursuant to § 6351(f) of the Juvenile Act, we find its
     application is not properly before this Court for review.

            We recognize that an agency must put forth a good faith
     effort in making services available to a parent. In re Adoption
     of J.J., [] 515 A.2d 883 ([Pa.]1986). To the extent Mother
     complains that the trial court erred in finding CYS put forth a
     good faith effort in providing services, such a contention is belied
     by the record. Moreover, Mother fails to even explain what
     services were denied or how the services provided were not on
     an equal footing with nondisabled individuals. A parent, whether
     disabled or not, must be able to meet the irreducible minimum
     parental requirements contained in the Juvenile Act for return of
     a child in CYS’s care. If a parent cannot or will not meet her
     irreducible minimum parental responsibilities, the needs of the
     child must prevail over the rights of the parent. We do not
     believe the ADA requires that a disabled parent be offered a plan
     the parent can meet if such plan would then be insufficient to
     address the irreducible minimum parental responsibilities.

           Congress enacted the ADA to eliminate discrimination and
     to create causes of action for qualified people who have faced
     discrimination. See 42 U.S.C. § 12101(b). We do not believe
     Congress intended to change the obligations imposed by
     unrelated statutes. Mother may have a separate cause of action
     against CYS pursuant to the ADA; however, such claim does not
     form a basis upon which to attack an order entered under §
     6351(g) of the Juvenile Act. The complex issues associated with
     a claim of discrimination under the ADA are best resolved by
     resort to a separate suit in another forum.

Id. at 378-79.

     Similarly, in the instant matter, the ADA is not applicable to a

proceeding regarding the termination of parental rights under the Adoption

Act, 23 Pa.C.S. §§ 2101-2938. Addressing such a claim in the context of the


                                    - 10 -
J-S66031-16



ADA would, as we recognized and acknowledged in A.P., supra, require the

trial court to shift its attention from the needs of the Child to those of the

Mother. As suggested, Mother’s claims related to any alleged discrimination

are more appropriately handled in a suit separate from the termination of

her parental rights, and not as a basis to attack the determination regarding

termination of parental rights.8 Hence, this claim is without merit.

       Even if we were to overlook this reasoning, we would find that the

record supports accommodation to Mother by the Agency.            The Agency’s

parenting educator spent approximately five hours working one-on-one with

Mother where she lived at the home of paternal grandparents, who were

serving as twenty-four hour caregivers at the time. N.T., 1/26/16, at 48-49,

51. Additionally, after the Agency caseworker spent two hours reviewing the

family service plan with Mother, the Agency consulted Lancaster-Lebanon

IU-13 for assistance in “simplify[ing] the language.”      Id. at 51-52, 75-76.

As a result and in response, Mother’s caseworker and a special education

teacher met with and reviewed Mother’s family service plan and goals with

her.   Id. at 52-53, 76-77.        Subsequently, the Agency referred Mother for

family reunification services.        However, such services were declined and

were not immediately requested when the self-obtained services Mother was

receiving were terminated. N.T., 1/26/16, at 57-59, 81-82; N.T., 2/4/16, at

____________________________________________


8
 We note that Mother has filed an ADA discrimination complaint. Exhibit 19,
ADA Discrimination Complaint Form.



                                          - 11 -
J-S66031-16



97-99.    Moreover, when Mother requested these services several months

later, and the Agency made a referral, Mother expressed a desire to

voluntarily consent to adoption. N.T., 2/4/16, at 97-99, 100-01.

       We next turn to whether reasonable efforts were made at reunification

of Mother and Child. In so doing, we note that our Supreme Court has held

that Section 6351(f) does not require reasonable efforts as it relates to

termination of parental rights.           In re D.C.D., 105 A.3d 662, 673-74

(Pa.2014).

       [W]hile reasonable efforts should be considered and indeed, in
       the appropriate case, a trial court could insist upon their
       provision, we hold that nothing in the language or the purpose of
       Section 6351(f)(9) forbids the granting of a petition to terminate
       parental rights, under Section 2511, as a consequence of the
       agency’s failure to provide reasonable efforts to a parent.

Id. at 675. Thus, we also find this claim to be without merit.

       Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights, we agree with counsel for Mother

that the within appeal is wholly frivolous.9 As such, we affirm the decree of

the trial court and grant counsel’s petition to withdraw.

       Decree affirmed. Petition to withdraw granted.

____________________________________________


9
  Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel, this includes any
claims as to sufficiency of the evidence to terminate her parental rights
pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5), (8), and               (b).    See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa.Super.2015), citing
Commonwealth v. Goodwin, 928 A.2d 287 (Pa.Super.2007) (en banc).



                                          - 12 -
J-S66031-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2016




                          - 13 -